UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6243


PATRICK SOLOMON,

                Plaintiff - Appellant,

          v.

RALEIGH POLICE DEPARTMENT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:16-cv-00041-BO)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Solomon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick    Solomon       appeals       the     district     court’s     order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).           We have reviewed the record and find

that    this   appeal    is   frivolous.       Accordingly,        we   dismiss    the

appeal for the reasons stated by the district court.                      Solomon v.

Raleigh    Police   Dep’t,      No.   5:16-cv-00041-BO       (E.D.N.C.      Feb.    1,

2016).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in    the    materials

before    this   court    and   argument      would    not   aid   the    decisional

process.



                                                                           DISMISSED




                                          2